Citation Nr: 0527298	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rate of death pension based on 
the need for the regular aid and attendance of another person 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1945 to May 1946 
and October 1951 to May 1954.  He died in May 1976.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which denied 
entitlement to aid and attendance benefits and housebound 
benefits for the appellant.

In September 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The appellant is capable of feeding herself, dressing 
herself, bathing herself and attending to the needs of nature 
without assistance; she is not blind or bedridden and is not 
a patient in a nursing home.

2.  The appellant is not substantially confined to her 
dwelling and the immediate premises as a direct result of her 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for increased monthly pension based on 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2005).

2.  The criteria for increased monthly pension on account of 
being housebound have not been met. 38 U.S.C.A. §§ 1502(c), 
1521(e), 1541(e) (West 2002); 38 C.F.R. § 3.351(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Aid and Attendance

The appellant is seeking entitlement to increased monthly 
pension based on the need for regular aid and attendance.  
The appellant asserts that her multiple conditions have 
become aggravated to the extent that an increased rate of 
death pension should be granted.  

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance.  
See 38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. 
§ 3.351(a)(5) (2005).

Under 38 C.F.R. § 3.351(b) (2005), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth in 38 C.F.R. § 3.351(c) (2005).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under criteria set forth 
in 38 C.F.R. § 3.352(a).

A factual need for aid and attendance is established where 
the claimant meets the following considerations: inability of 
the claimant to dress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
environment.  38 C.F.R. § 3.352(a) (2005).  The particular 
personal function(s) that the claimant must be unable to 
perform must be one of the enumerated disabling conditions, 
but she is not required to satisfy all of the enumerated 
disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).  VA must consider all of the above-mentioned factors 
within the regulation.  Id. at 24.  

If the appellant does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the surviving spouse is "permanently housebound" 
by reason of disability.  This requirement is met when the 
surviving spouse is substantially confined to her home (ward 
or clinical areas if institutionalized) or immediate premises 
by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(f).

The claimant bears the burden of establishing entitlement to 
the benefits sought.  38 U.S.C.A. § 5107(a) (West 2004).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco, 7 Vet. App. 
55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159 as follows:

"(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  (2) 
Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."

Relevant medical evidence includes progress notes from Ryder 
Memorial Hospital dated from March 1995 to February 1998 and 
from July 1998 to August 2002 as well as a VA Aid and 
Attendance or Housebound examination from April 2004.  This 
is the only relevant medical evidence in the claims folder.

The progress notes from Ryder Memorial Hospital are largely 
illegible and show treatment for multiple conditions, 
including osteoporosis and surgery to remove cancerous polyps 
from the appellant's colon.  They do not show a need for 
regular aid and attendance or that the appellant was ever 
housebound.

The VA Aid and Attendance or Housebound examination report 
from April 2004 showed that the appellant was 75 years old 
and had undergone abdominal surgery twice in 1995 and 1998 at 
Ryder Memorial Hospital for recision of a cancerous 
intestinal polyp and resection of a small segment of the 
intestines.  There was no history of chemotherapy or 
radiotherapy.  She was diagnosed with arterial hypertension 
approximately three or four years ago.  She also claimed a 
diagnosis of osteoporosis and complained of bilateral knee 
pain with locking of the joints while walking.

The examination report further showed that the appellant was 
not hospitalized, that she was not bedridden, that she had no 
major visual problems, and that she appeared mentally capable 
of managing her benefit payments.  The examiner noted that 
the appellant attended the activities of daily living without 
assistance.  She went to church, the bank, grocery stores, 
and other stores to buy clothes.  She was able to go to these 
places alone, usually after taking a taxi as they were far 
from her home.

Upon physical examination, the examiner noted that the 
appellant still attended to the activities of daily living 
and needs of nature by herself without assistance.  She 
walked with adequate propulsion, only complaining of locking 
of the knees while walking.  The examiner further noted that 
the appellant was able to walk by herself without assistance 
for "just undetermined" distances.  She could leave the 
home for medical appointments and also went to the 
supermarket and church.  She further stated that she went 
away to give religious talks at state prisons.  The diagnoses 
were arterial hypertension, excision of cancerous polyps of 
intestine with partial colon resection x2, hypothyroidism 
under treatment, and osteoporosis.

The Board finds that the appellant's claim must be denied.  
First, the evidence of record contains no evidence that the 
appellant is blind or nearly blind.  Second, the appellant is 
not in a nursing home because of physical or mental 
incapacity.  Finally, the appellant has not established a 
factual need for aid and attendance.  The medical evidence 
shows that she is independent in performing her acts of daily 
living.  According to the Aid and Attendance Examination from 
April 2004 she was able to perform the activities of daily 
living by herself.  She was not bedridden or hospitalized.  
The Board recognizes that the appellant suffers from multiple 
conditions that may make her daily routine more difficult.  
However, the regulations require inability to perform the 
acts of daily living, rather than just a difficulty in 
performing acts of daily living.  The appellant therefore 
does not meet the very specific criteria for a factual need 
for aid and attendance as defined by VA regulations.  
38 C.F.R. § 3.352(a) (2004).  As such, the Board must deny 
entitlement to increased pension based on the need for aid 
and assistance of another person as the evidence of record 
preponderates against the claim.

The appellant's claim for entitlement to increased pension on 
account of being housebound must also be denied.  As was 
stated above, the VA Aid and Attendance Examination dated in 
April 2004 showed that the appellant had no apparent 
restrictions on the ability to leave her home, and was able 
to go to the multiple store, church, and on mission trips 
with her church.  As such, she has not been shown to be 
housebound in fact and the criteria for increased pension 
have therefore not been met.  The appellant's claim must 
therefore be denied.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2002.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
April 2002 letter contained a specific request that the 
appellant send information describing additional evidence or 
the evidence itself to VA.  In addition, she was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
May 2003 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  She has not referred to any 
other pertinent evidence that she wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Entitlement to increased death pension based on the need for 
regular aid and attendance of another person, or on account 
of being housebound, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


